Morgan, J.
The motion to dismiss this appeal on the ground that the record does not contain all the evidence, comes too late. The record was filed in April, 1870. The motion to dismiss was made shortly before the argument.
On the merits we are satisfied, from an examination of the testimony, that the ground from which this action springs was a fund created for the purpose of corrupting and improperly influencing members of the Legislature in their action on a matter of legislation then before them. We will have nothing to do with it.
It is therefore ordered, adjudged and decreed that this appeal be dismissed at appellant’s costs.
Rehearing refused.